Citation Nr: 0023305	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-02 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder, characterized as stiffness and burning.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for the residuals of a 
right ankle injury.

4.  Determination of proper initial rating, effective prior 
to and as of June 10, 1999,  for tinnitus, currently 
evaluated as 10 percent disabling.

5.  Determination of proper initial rating for anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefits sought on 
appeal.  The veteran served in active service from November 
1987 to December 1997.

The Board notes that the February 1999 substantive appeal 
perfected the issues of entitlement to service connection for 
hearing loss and chronic otitis media.  However, during the 
February 1999 appeal hearing at the RO and as per the 
February 1999 VA form 119 (Report of Contact), the veteran 
has indicated that he wished to withdraw these claims.  As 
such, the veteran's claims of entitlement to service 
connection for hearing loss and chronic otitis media have 
been withdrawn.  See 38 C.F.R. § 20.204 (1999).  

Furthermore, during the February 1999 RO hearing and as per 
the February 1999 VA form 119, the veteran has requested 
consideration of a claim of service connection for PTSD as a 
separate disability from the service-connected anxiety 
disorder, as well as consideration of a claim of service 
connection for a vascular disorder of the hands and feet.  
However, as the only issues currently before the Board are 
those set forth on the title page of this decision, these 
matters are referred to the RO for appropriate action.

Lastly, as the Board finds that further development is 
necessary with respect to the issue of determination of 
proper initial rating for anxiety disorder, currently 
evaluated as 30 percent disabling, that issue will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of a relationship 
between the claimed bilateral hand disorder, characterized as 
stiffness and burning, and any in-service symptomatology or 
the veteran's active service.

2.  The veteran's claim of service connection for bilateral 
pes planus is meritorious on its own or capable of 
substantiation.

3.  There is no competent medical evidence of a relationship 
between the claimed residuals of a right ankle injury, and 
any in-service symptomatology or the veteran's active 
service.

4.  All relevant evidence necessary for an equitable 
disposition of the claim of determination of proper initial 
rating for tinnitus has been obtained by the RO.

5.  The veteran's tinnitus is characterized as persistent or 
recurrent, but the evidence does not show any associated 
hearing loss, chronic suppurative otitis media, mastoiditis, 
cholesteatoma, labyrinthitis, or Meniere's syndrome.  The 
veteran has not been diagnosed with cerebral arteriosclerosis 
in the absence of a diagnosis of multi-infarct dementia.






CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral hand disorder, characterized as stiffness and 
burning, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for bilateral pes planus is well grounded.  38 U.S.C.A. § 
5107 (West 1991).

3.  The claim of entitlement to service connection for the 
residuals of a right ankle injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for an initial rating, in excess of 10 
percent, effective prior to and as of June 10, 1999, for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110(g) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, Diagnostic 
Code 6260 (1998 & 1999); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991). 

Service connection may also be allowed on a presumptive basis 
for certain chronic diseases, such as arthritis, if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim of service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Third, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995) and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

Lastly, in cases in which the veteran engaged in combat with 
the enemy during a period of war, satisfactory lay evidence 
will be accepted as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred, if 
consistent with the circumstances, conditions or hardships of 
such service.  See 38 U.S.C.A. § 1154(b).  However, the 
special consideration given to combat veterans only deals 
with the question of whether a particular disease or injury 
was incurred in or aggravated by service.  These provisions 
do not address the other two elements required for a service 
connected disability, namely a current diagnosis and a nexus 
to service.  Both of these elements require competent medical 
expertise.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993) (holding that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded). 

In this regard, the veteran's service records show he was 
awarded a Purple Heart during his active service.  Since this 
award shows the veteran engaged in combat against the enemy 
during his period of active service, his lay testimony or 
statement is accepted as conclusive evidence of any claimed 
medical symptoms or injuries incurred during combat.  See 38 
U.S.C.A. § 1154(b).  However, the veteran must still show, 
via competent medical expertise, that there is a nexus 
between the claimed disorders and his period of service.  
Caluza, supra; Grottveit, supra; Clarkson, supra.

A.  Bilateral Hand Disorder, Characterized as Stiffness and 
Burning.

The veteran's service medical records contain November 1987 
notations noting the veteran was treated for trauma to the 
right thumb.  Additionally, January 1997 notations indicate 
the veteran complained of hand stiffness and burning and was 
treated with anti-inflammatories; however, further evaluation 
was recommended in order to rule out rheumatoid or other 
immune disorders.

The post-service medical evidence includes a January 1998 
radiology report showing both of the veteran's hands were 
normal.  However, a January 1998 VA general examination 
report diagnosed the veteran with bilateral hand stiffness 
and burning, maybe mild carpal tunnel syndrome.

A May 1999 VA nerve conduction study report reveals the 
veteran complained of discomfort and altered sensation in the 
hands, worse in the right side.  During the study, the 
veteran underwent motor and sensory studies on the right and 
left median and ulnar nerves; however, all the various 
results were within normal limits.  The veteran's diagnosis 
was "study of the median and ulnar nerves showing no clear 
abnormalities."

Lastly, a May 1999 VA examination of the arteries, veins and 
miscellaneous report notes he complained of circulatory 
problems of the feet and hands, and of stiffness and burning 
of the hands for the prior 18 to 20 months.  The stiffness 
and burning was reportedly worse upon typing more than one 
hour at a time or gripping, but without problems while 
driving or during the night.  Upon examination, he had 
entirely normal hands and feet.  His pulses were strong, and 
his Allen's test was normal.  His arms and legs were elevated 
for three minutes and there was only minimal (normal) 
decrease in color, pulse, strength and warmth.  Both of his 
wrists were negative for carpal tunnel, and his strength and 
sensation were entirely normal.  Additionally, x-rays of both 
hands and feet were normal, his Doppler studies were normal, 
his nerve conduction studies were normal, and he was not 
found to show indication of circulation problems.  

After a review of the evidence, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently suffers from a bilateral hand disorder, 
characterized as stiffness and burning, which is related to 
any in-service symptomatology or is otherwise related to his 
active service.  Specifically, the Board notes that, although 
his service medical records contain January 1997 notations 
showing he complained of hand stiffness and burning and was 
referred for further evaluation to rule out rheumatoid or 
other immune disorders, the veteran was not diagnosed with 
such suspected disorders during his service or thereafter.  
Additionally, although a January 1998 VA general examination 
report contains a diagnosis of possible carpal tunnel 
syndrome, the May 1999 VA examination reports discussed above 
show the veteran was negative for carpal tunnel syndrome and 
that nerve conduction studies performed on the veteran were 
not clear for abnormalities.  As such, the Board finds that 
the veteran has not submitted any medical evidence showing 
that any bilateral hand disorder, characterized as stiffness 
and burning, that he may have is related to the his in-
service symptomatology or is otherwise related to his active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  In essence, 
the veteran has failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a nexus between the currently claimed bilateral hand 
disorder, characterized as stiffness and burning, and any in-
service symptomatology or his period of service.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Furthermore, the Board finds that, although the veteran has 
reported he suffers from bilateral hand stiffness and burning 
since his service, to the present, the Board finds that the 
veteran has failed to submit competent medical evidence 
relating the present condition to his reported in-service 
symptomatology.  As such, the provisions under 38 C.F.R. 
§ 3.303(b) are not applicable in this case.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); see Clyburn v. West, 12 
Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a bilateral hand 
disorder, characterized as stiffness and burning, the Board 
can only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and thus, the 
claim must be denied.  38 U.S.C.A. § 5107 (West 1991).

B.  Bilateral Pes Planus.

With respect to the service medical evidence, service 
department medical notations dated December 1986, which is 
prior to the veteran's entrance into active service, indicate 
the veteran's complaint of symptomatic feet.  Upon 
examination, he had supple, non-tender feet with flat arches 
on weight bearing, and neutral heels.  No callus formation 
was noted at that time, and x-rays of his feet were within 
normal limits.  The veteran's diagnosis was supple flat feet 
asymptomatic.  Additionally, the December 1986 enlistment 
examination report notes he had a diagnosis of moderate pes 
planus, and that he wore self-prescribed arch supports on 
extended standing while on the job.  Furthermore, a February 
1998 report of medical history notes the veteran's diagnosis 
upon discharge was pes planus for the prior 10 years with no 
problems with walking or running, and asymptomatic.

The post-service medical evidence contains a January 1998 
radiology report showing the veteran had normal feet 
bilaterally.  However, a January 1998 VA pes planus 
examination report indicates the veteran has flexible flat 
foot, and that although he has good arch, he loses it on 
standing due to 4 to 6 degrees of pronation.  The veteran was 
noted to possibly have some vascular problems and further 
evaluation was recommended, and the examiner noted that most 
of the cramping the veteran reported was mostly a function of 
the vascular stress going into his feet and legs, and not due 
to the function of his feet.  Nevertheless, a January 1998 VA 
general examination report indicates that no circulation 
problems of the veteran's feet were noted.   

Upon a review of the evidence, the Board acknowledges that 
38 U.S.C.A. § 5107(b) expressly provides that the benefit of 
the doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

In this case, the Board finds that the evidence shows the 
veteran had moderate bilateral pes planus prior to his 
entrance into the service, which according to the veteran's 
own report was aggravated and/or increased in severity during 
his active service, and which has continued to the present.  
Given that the veteran has established his combat status, 
that he has reported a worsening of in-service symptomatology 
during service and since his discharge in 1997, and 
considering the provisions under 38 C.F.R. § 3.303(b), Savage 
v. Gober, 10 Vet. App. 488, 498 (1997); and Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)), the Board 
finds that the benefit of the doubt rule is applicable to 
this claim and, resolving all reasonable doubt in the 
veteran's favor, the veteran's claim of service connection 
for bilateral pes planus is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  However, as further development is 
necessary prior to final adjudication on the merits, the 
veteran's claim is remanded.

C.  Residuals of a Right Ankle Injury.

The service medical records show that in March 1995 the 
veteran was treated for a right ankle inversion injury 
sustained while playing volleyball or basketball.  At that 
time, he complained of pain, was positive for edema, and was 
diagnosed with a right ankle sprain.  Additionally, February 
1997 notations indicate he complained of right ankle pain, 
and was deemed to probably have arthritic changes in it.  
However, a March 1997 radiology report shows a diagnosis of 
"non-accurate right ankle."  And, August 1997 notations 
indicate the veteran was followed up for right ankle with 
chronic pain status post sprain two years prior; however, 
upon further examination, the veteran did not present 
evidence of locking, recurrent sprain, swelling or effusion.  
He also had a full range of motion at that time. 

The post service evidence includes a January 1998 radiology 
report which shows the veteran's ankle was normal.  And, 
although a January 1998 VA general examination report shows a 
diagnosis of right ankle inversion with minimal discomfort, 
the veteran had normal physical and x-ray examinations.  More 
importantly, the examiner noted that the clinical findings 
were insufficient to warrant a diagnosis of any acute or 
chronic disorders or residuals thereof.

A May 1999 Magnetic Resonance Imaging (MRI) report indicates 
that the muscles around the veteran's right ankle, including 
the lower portion of the triceps surae, the lower tibialis 
anterior and posterior, and the extensor and flexor digitorum 
muscles and tendons, all appeared within normal limits.  No 
evidence of tenderness or muscle abnormalities were noted, 
and no significant degenerative disease or occult fractures 
were identified.  However, a small amount of fluid in the 
joint was noted.

Lastly, during the February 1999 RO hearing, the veteran 
testified that at present he has continuous pain in the right 
ankle, and feels as if it is going to give out.  His pain is 
apparent upon performing physical activities like playing 
racquetball, and his ankle swells at times.  He also noted he 
is unable to flex his right ankle as much as the left ankle.   

After a review of the evidence, the Board finds that the 
veteran has not submitted medical evidence showing that he 
suffers from the residuals of a right ankle injury, which are 
related to any in-service symptomatology or are otherwise 
related to his active service.  Specifically, the Board notes 
that, although his service medical records contain March 1995 
notations showing he sustained a right ankle sprain injury, 
the August 1997 notations indicate no evidence of locking, 
recurrent sprain, swelling or effusion, and indicate he had a 
full range of motion.  Additionally, although February 1997 
service medical notations indicate probable arthritic 
changes, a January 1998 radiology report indicates the right 
ankle was normal.  Lastly, although the May 1999 MRI report 
notes a small amount of fluid in the ankle joint, the medical 
evidence does not link such symptoms to any in-service 
symptomatology or the veteran's active service.  As such, the 
Board finds that the veteran has not submitted any medical 
evidence showing that he suffers from the residuals of a 
right ankle injury which are related to his active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In essence, the 
veteran has failed to satisfy an essential element necessary 
to well ground his claim, which is the existence of a nexus 
between the currently claimed residuals of a right ankle 
injury and any in-service symptomatology or his period of 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

Furthermore, the Board finds that, although February 1997 
service medical notations indicate probable arthritic 
changes, the January 1998 radiology report indicates the 
right ankle was normal.  The medical evidence neither shows 
that the veteran developed right ankle arthritis within a one 
year period of his discharge from service, nor that he 
currently suffers from right ankle arthritis.  As such, the 
veteran is unable to establish a well-grounded claim by the 
use of a legal presumption.  See 38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Moreover, the Board finds that, although the veteran has 
reported he has suffered from the residuals of a right ankle 
injury since his service to the present, the Board finds that 
the veteran has failed to submit competent medical evidence 
relating the present condition to his reported in-service 
symptomatology.  As such, the provisions under 38 C.F.R. 
§ 3.303(b) are not applicable in this case.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); see Clyburn v. West, 12 
Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for the residuals of a right 
ankle injury, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is grounded, 
and thus, the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991).

D.  Conclusion.

In arriving at the above conclusions, the Board took into 
consideration the various statements by the veteran, his wife 
and his representative during the February 1999 RO hearing.  
However, while the Board acknowledges the sincerity of these 
statements, the Board notes that these individuals are 
laypersons, and thus, not qualified to offer medical opinions 
regarding the existence of a disability or as to the etiology 
of the claimed bilateral hand disorder or the residuals of a 
right ankle injury.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit, supra, in which the Court held 
that a veteran does not meet the burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).

The Board notes that, as the veteran has failed to meet his 
initial burden of submitting evidence which would well ground 
his claims of service connection for a bilateral hand 
disorder and/or the residuals of a right ankle injury, the VA 
is under no duty to assist the veteran in developing the 
facts pertinent to the claims.  See Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  Giving the benefit of the doubt to a 
claimant does not relieve the claimant of carrying the burden 
of establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  In 
this regard, although the veteran has indicated on various 
occasions that he is dissatisfied with the VA examinations he 
underwent for the claimed bilateral hand disorder and the 
residuals of a right ankle injury, the Board points out that 
he may be considered for additional VA examinations pursuant 
to 38 C.F.R. § 3.326 only after his claims are determined to 
be well grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  The Board is not aware of any circumstances in this 
case which would put VA on notice that relevant evidence may 
exist or could be obtained, which, if true, would make the 
claims of entitlement to service connection for a bilateral 
hand disorder and the residuals of a right ankle injury 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims of service connection for a bilateral hand disorder 
and the residuals of a right ankle injury, and the reasons 
for which his claims failed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

II.  Determination of Proper Initial Rating for Tinnitus.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased initial rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claims.  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed, 
as reflected by the various VA examination reports discussed 
below.  Accordingly, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
when a veteran appeals the initial rating assigned after a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

With respect to the evidence of record, the veteran's service 
medical records show his discharge examination notes the 
veteran was diagnosed with tinnitus at that time.  
Additionally, a January 1998 VA examination report shows the 
veteran reported intermittent high pitched tinnitus 
bilaterally, which occurred once a day, lasting between a 
half an hour and two hours.  The veteran's tinnitus was first 
noticed when he was in a building that was bombed.  His 
diagnosis at this time was history of previous acoustic 
trauma when exposed in a blast while in the Air Force, normal 
hearing, and occasional mild tinnitus.  Lastly, during the 
February 1999 RO hearing, the veteran testified that his 
tinnitus is constant and is more noticeable when he is quiet.

In this case, in an April 1998 rating decision, the veteran 
was awarded service connection and a 0 percent evaluation for 
tinnitus, effective December 1997, under Diagnostic Code 
6260.  Subsequently, in a July 1999 Hearing Officer's 
Decision, the veteran was awarded a 10 percent disability 
evaluation effective December 1997, under Diagnostic Code 
6260.  In this respect, the Board notes that, by regulatory 
amendment effective June 10, 1999, changes were made to the 
schedular criteria for evaluation of diseases of the ear 
including tinnitus.  See 64 Fed. Reg. 25208, 25209 (1999).  
Additionally, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held that where the 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply June 10, 1999 as the effective date for 
the revised criteria for disorders of the ear, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  Thus, the revised rating schedule for 
disorders of the ear cannot be applied to a claim for any 
date prior to June 10, 1999.  See 38 U.S.C.A. § 5110(g)(West 
1991).

Under the criteria effective prior to June 10, 1999, a 10 
percent evaluation for tinnitus contemplated tinnitus which 
was persistent as a symptom of head injury, concussion, or 
acoustic trauma.  This was the maximum evaluation provided 
under Diagnostic Code 6260 prior to June 10, 1999.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  As of June 10, 
1999, the revised regulations removed the requirement that 
the tinnitus be persistent as a symptom of head injury, 
concussion or acoustic trauma, and now only requires that the 
tinnitus be recurrent.  However, Diagnostic Code 6260 still 
provides for a maximum 10 percent evaluation and as such, a 
higher evaluation under this code with consideration of the 
old and revised criteria would not result in a higher 
evaluation in this case.

A newly added Note to the provision effective June 10, 1999, 
nevertheless, indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  The Board observes that, in certain circumstances, a 
higher evaluation may be granted if tinnitus is associated 
with other disabilities.  However, there is no evidence in 
this case that the veteran's tinnitus is associated with 
hearing loss, chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1999)), labyrinthitis (38 C.F.R. § 4.87a, Diagnostic Code 
6204 (1999)) or Meniere's syndrome (38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (1999)) such that would warrant an 
increased initial evaluation in excess of 10 percent.  
Further, prior to June 10, 1999, 38 C.F.R. § 4.124a, 
Diagnostic Code 8046 (1998), provided a rating in excess of 
10 percent for cerebral arteriosclerosis in the absence of a 
diagnosis of multi-infarct dementia, but provided only a 10 
percent evaluation for subjective complaints such as 
tinnitus, headaches, or dizziness recognized as symptomatic 
of a properly diagnosed cerebral arteriosclerosis.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260, parenthesis (1998).

In this case, however, there is no competent medical evidence 
suggesting that the veteran has any disability related to 
tinnitus for which service connection has or has not been 
established that would result in a higher evaluation than 
currently assigned.  Specifically, the January 1998 VA 
examination report previously discussed notes the veteran has 
normal hearing, and he has not been diagnosed with Meniere's 
syndrome.  Also, the evidence is devoid of any indication 
that the veteran has been diagnosed with chronic suppurative 
otitis media, mastoiditis, cholesteatoma, or labyrinthitis.

In view of this, the Board finds that the award of a 10 
percent initial rating effective prior to and as of June 10, 
1999 for the veteran's tinnitus was appropriate.  The 
preponderance of the evidence is against an award of a 
disability evaluation in excess of 10 percent under either 
the old or new criteria for tinnitus.  38 U.S.C.A. §§ 1155, 
5107, 5110(g) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, 
Diagnostic Code 6260 (1998 & 1999); Karnas v. Derwinski, 1 
Vet. App. 308 (1991); Fenderson v. West, 12 Vet. App. 119 
(1999).

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
there has been no showing via competent evidence that the 
veteran's tinnitus, prior to or as of June 10, 1999 has 
caused marked interference with employment, the need for 
frequent periods of hospitalization, or otherwise has 
rendered impracticable the application of the regular 
schedular standards.

The Board finds that any occupational impairment or 
unemployability the veteran may have is not shown to be 
exclusively due to his service connected tinnitus.  
Accordingly, a remand to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for an extra-schedular 
rating does not appear to be warranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The veteran, of course, is 
entitled to reopen his claim for an increased initial rating 
at any time with evidence of increased disability.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral hand disorder, 
characterized as stiffness and burning, is denied. 

The claim of entitlement to service connection for bilateral 
pes planus is well grounded; the appeal is granted to this 
extent only.

Evidence of a well-grounded claim not having been submitted, 
service connection for the residuals of a right ankle injury 
is denied. 

An initial disability evaluation, in excess of 10 percent, 
effective prior to and as of June 10, 1999, for tinnitus is 
denied.


REMAND

Having found that the veteran's claim of service connection 
for bilateral pes planus is well grounded, the Board next 
must determine whether the duty to assist has been met by the 
Board before reaching the merits of the veteran's claim.  See 
38 U.S.C.A. § 5107(a).  Based on a review of the record, 
however, the Board finds that further development of the 
veteran's claim is necessary prior to final adjudication and 
that the claim must be remanded to the RO for such 
development.  

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  

After a claim is determined to be well grounded, the veteran 
may be considered for a VA examination, pursuant to 38 C.F.R. 
§ 3.326 (1999); see Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  In this respect, the Board is not satisfied that the 
present record contains sufficient medical evidence which 
would allow the Board to make a determination as to the 
veteran's entitlement to service connection for bilateral pes 
planus.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, because the veteran is a 
combat veteran, has presented evidence in this case of pre-
service bilateral pes planus, and had presented evidence of a 
continuity of symptomatology since his discharge from service 
in 1997 to the present; and in order to afford the veteran 
due process of law, additional development of the record is 
necessary prior to a review of the merits of the veteran's 
claim.  

Additionally, with respect to the issue of determination of 
the proper initial rating for anxiety disorder, currently 
evaluated as 30 percent disabling, the Board notes that in an 
April 1998 rating decision, the RO granted the veteran 
service connection for anxiety disorder, not otherwise 
specified, and assigned a 10 percent initial rating under 
Diagnostic Code 9400, effective December 1997.  Subsequently, 
in a July 1999 Hearing Officer's Decision, the veteran's 
disability was increased to a 30 percent evaluation, 
effective December 1997.  At present, the veteran is seeking 
an increased initial rating in excess of 30 percent.  In this 
regard, the veteran's claim for an increased initial rating 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A claim 
that a service-connected condition has become more severe is 
well grounded where the claimant asserts that a higher rating 
is justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  However, as the Board is not 
satisfied that all relevant facts have been properly and 
sufficiently developed, this case is remanded for further 
development, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

With respect to the evidence, the veteran's service medical 
records contain notations from an October 1997 examination 
report which indicate the veteran had an anxiety disorder, 
not otherwise specified, as the post traumatic stress 
disorder (PTSD) criteria for avoidant and numbing behavior 
were not present.  At that time, the veteran was well dressed 
and groomed with normal eye contact, movements and speech.  
His mood was good, but had euthymic affect.  He was logical 
and goal oriented without suicidal/homicidal ideation, 
hallucinations or delusions, and was alert and oriented with 
good attention and memory.

The post-service medical evidence includes a February 1998 VA 
examination report showing the veteran was well developed, 
well nourished and in no acute distress.  He was mildly 
serious, but not preoccupied and was able to cooperate fully 
with the interview.  His speech was logical and coherent 
without signs of thought disorder or organicity.  His affect 
was mildly constricted and his mood was minimally anxious.  
There was no evidence of depression or elation, 
hallucinations or delusions, or recent or remote memory 
problems.  The veteran's assessment was anxiety disorder, not 
otherwise specified, which was not a panic disorder and fell 
short of true PTSD.  The veteran was assigned a global 
assessment of functioning (GAF) score of 75, which according 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), equates to transient and expectable reactions to 
psychosocial stressors, if symptoms are present, (e.g., 
difficulty concentrating after family argument); and/or no 
more than slight impairment in social, occupational, or 
social functioning (e.g., temporarily falling behind in 
schoolwork). 

Medical records from the Cheyenne VA Medical Center (VAMC) 
dated from October 1998 to December 1998 contain notations 
dated October 1998 revealing the veteran's mood was euthymic.  
His higher cognitive functions appeared grossly intact, and 
he did not have suicidal thoughts or plans, or 
hallucinations/delusions.  However, he complained of insomnia 
connected with continuous intrusive thoughts.  Additionally, 
November 1998 notations indicate he had problems with short 
term memory.  And, December 1998 notations indicate the 
veteran's diagnosis was PTSD, chronic, moderate, and he was 
assigned a GAF score of 55, which according to the DSM-IV, 
equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

Lastly, a May 1999 VA mental examination report notes the 
veteran is well developed and nourished, is serious but not 
overly anxious or depressed, and is alert and oriented to 
person, place and time.  His speech is logical without loose 
associations, his affect is moderately constricted, and his 
mood is neutral without obvious depression or elation.  
During the examination he denied suicidal or homicidal 
ideation, hallucinations or delusions, and his recent and 
remote memory appeared intact.  It was the examiner's opinion 
that the veteran's symptoms fell on the borderline between 
generalized anxiety disorder and PTSD, as well as that the 
discrepancies of the diagnosis depended on the examiner's 
orientation.  However, the examiner diagnosed the veteran 
with generalized anxiety disorder, and assigned him a GAF 
score of 68, which according to the DSM-IV, equates to some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, and with some meaningful 
interpersonal relationships). 

With respect to the discussed evidence, the Board finds that 
the present record does not contain sufficient medical 
information which would allow the Board to make an 
appropriate determination as to he severity of the veteran's 
service connected anxiety disorder.  Specifically, the above 
discussed medical records from the Cheyenne VAMC contain 
notations dated December 1998 which indicate the veteran has 
been diagnosed with PTSD.  And, the May 1999 VA mental 
examination report indicates that the veteran's symptoms fell 
on the borderline between generalized anxiety disorder and 
PTSD, as well as that the discrepancies of the diagnosis 
depended on the examiner's orientation; however, the examiner 
failed to differentiate between the objective findings which 
applied to the veteran's service connected anxiety disorder 
and the non-service connected PTSD.

In this regard, the law is clear that, to the extent that 
some of the symptoms cannot be sorted out, reasonable doubt 
should be resolved in the veteran's favor.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).  

Thus, the Board finds that the present evidence of record 
does not contain sufficient information which would allow the 
Board to make a determination as to the current level of 
severity of the veteran's service-connected anxiety disorder.  
And, as such, the veteran should be afforded an additional VA 
examination by a psychiatrist in order to better determine 
the severity of this service-connected anxiety disorder.  See 
38 U.S.C.A. § 5107(a) (West 1991), Epps v. Gober, 126 F. 3d 
1464 (1997).

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose 
of determining whether there is a causal 
relationship between his current 
bilateral pes planus and his service.  
All indicated studies should be 
performed, and the claims folder must be 
made available to the examiner for 
review.  The examiner should review all 
pertinent records in the veteran's 
claims file, including the service 
medical records.  The examiner must then 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's pre-service bilateral pes 
planus was aggravated, i.e. increased in 
disability, during his service.  In 
addition, the examiner must provide an 
opinion as to whether any increase in 
disability is due to events in service 
or represented only the natural progress 
of the disease.  The examiner must 
include the complete rationale for all 
opinions and conclusions expressed. 

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service connected anxiety disorder.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
claims folder, along with a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
examiners.  Any and all symptoms of the 
service-connected anxiety disorder 
should be specifically identified, and 
should be described in terms that equate 
with the applicable rating criteria, as 
per 38 C.F.R. §§ 4.125-4.130, Diagnostic 
Code 9400 (1999).  In rendering the 
opinion, the examiner should not take 
into consideration the veteran's other 
non-service connected disabilities, 
including but not limited to PTSD.  If 
it is not possible to separate the 
effects of the service-connected 
disability from other nonservice-
connected conditions, the examiner 
should specify that that is the case.  
The complete rationale on which the 
medical opinions are based should be 
provided.

3.  The RO should inform the veteran of 
the consequences of his failure to 
report for a scheduled examination, 
pursuant to 38 C.F.R. § 3.655(b) (1999), 
including that, when the claimant 
without good cause fails to report for 
examination, the claim shall be denied.

4.  Thereafter, upon ensuring that the 
directives of this remand have been 
fully satisfied, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral pes 
planus, in light of any additional 
evidence.  Additionally, the RO should 
readjudicate the issue of determination 
of the proper initial rating for anxiety 
disorder, in light of any additional 
evidence and in light of Fenderson v. 
West, 12 Vet. App. 119 (1999).  In 
making its conclusions, the RO should 
review all the relevant evidence in the 
claims file.  If the determinations 
remain unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity 
to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



